    Case 1:12-cr-20740-WPD Document 237 Entered on FLSD Docket 12/17/2018 Page 1 of 6

USDCFLSD2453(Rev.09/08)rJudamcntipaCriminal
                                          scg
                                            l.
                                             e                                                          Pace1of6

                        U N IT E D ST A T E S D IST R IC T C O U R T
                                            Southern D istrictofFlorida
                                                 FortLauderdale D ivision

   UN ITED STA TES O F A M E RIC A                           JUD G M ENT IN A CR IM IN A L CA SE
                      V.
           SA U L FR EDE W CK                                Case N um ber:12-20740-C R-D lM ITR OU LEA S
                                                             U SM Num ber:18957-104

                                                             CounselForDefendant:Valentin RodriguezEsq.
                                                             CounselForTheUnited States:ChristopherBrowne
                                                             CourtReporter:Francine Salopek
Thedefendantpleaded guilty tocountts)1and62.
Thedefendantwasfound guilty on countts)oftheindictment.
Thedefendantisadjudicatedguilty oftheseoffenses:
                                                                                           O FFEN SE
TITLE & SE CTIO N               N ATU R E O F O FFE NSE                                    END ED         CO U NT
 18USC 286                      Conspiracy to defraud theUnited Statesgovernm ent          12/31/2010       1
                                with respectto claim s
 18USC 1028A                    A ggravated identity theft                                 03/09/2011     62
The defendantis sentenced as provided in the following pages of thisjudgment.The sentence is imposed
pursuantto theSentencing Reform Actof 1984.
Allrem aining counts are dism issed on the m otion ofthe governm ent.
ltis ordered thatthe defendantmustnotify the United States attorney for this districtwithin 30 days of any
change ofname,residence,orm ailing addressuntila11fines,restitution,costs,and specialassessments imposed
bythisjudgmentaref'ullypaid.Iforderedtopay restitution,thedefendantmustnotifythecourtandUnited States
attorney ofm aterialchangesin economiccircumstances.




                                                            D ate oflm position ofSentence:12/14/2018

                                                                            )
                                                            j        *'



                                                            W M iam P.Dimitrouleas
                                                            U nited States DistrictJudge


                                                            D ate:
     Case 1:12-cr-20740-WPD Document 237 Entered on FLSD Docket 12/17/2018 Page 2 of 6

USDC FLSD 2458 (Rev.09/08)-ludamentinaCrimfnalCase                                                  Pace2of6


DEFEN D AN T :SAU L FRED ER ICK
CASE N UM BER:12-20740-CR-DIM ITROULEAS
                                            IM PR ISON M EN T
The defendantishereby comm itted to the custody oftheUnited StatesBureau ofPrisonsto be imprisoned fora
total term of 61 m onths consisting of 37 m onths as to C ount 1 and 24 m onths as to C ount 62 to run
consecutive to C ount 1.
The court m akes the follow ing recom m endations to the Bureau of Prisons:The Court recom m ends drug
treatm entw hile in prison and designation to a South Florida facility.
The defendantis rem anded to the custody ofthe U nited StatesM arshal.

                                                          RETURN
Ihaveexecutedthisjudgmentasfollows;




D efendantdelivered on                                                 to

at                                                   ,withacertifiedcopyofthisjudgment.




                                                              UN ITED STATES M ARSHAL



                                                              D EPU TY U NITED STATES M A R SHA L
    Case 1:12-cr-20740-WPD Document 237 Entered on FLSD Docket 12/17/2018 Page 3 of 6

USDC FLSD 2458(Rev.09/08)-JudcmentinaCri
                                       minalCase                                                           Paae3of6


D EFEN DA N T:SA U L FR EDE RICK
CA SE N UM BER :12-20740-C R-D 1M 1TR O ULEA S
                                           SUPE RV ISED R ELEA SE
Upon release from im prisonment,the defendantshallbe on supervised release fora term of3 years as to Count 1 and 1
year asto Count62,both term sto run concurrent.
The defendantmustreportto the probation office in the districtto which thedefendantisreleased w ithin 72 hoursofrelease
from thecustody oftheBureau ofPrisons.
The defendantshallnotcomm itanotherfederal,state orlocalcrim e.
The defendantshallnotunlawfully possessa controlled substance.The defendantshallrefrain from any unlawfuluse ofa
controlled substance.The defendantshallsubm itto one drug testwithin 15 days ofrelease from imprisonmentand atleast
two periodic drug teststhereafter,as determined by the court.
The defendantshallcooperatein the collection ofDN A asdirected by the probation ofncer.
The defendantshallnotpossessa firearm ,am m unition,destructivedevice,orany otherdangerousw eapon.

lfthisjudgmentimposes afineorrestitution,itisa condition ofsupervised release thatthedefendantpay in accordance
withtheScheduleofPaymentssheetofthisjudgment.
The defendantmustcomply w ith the standard conditionsthathavebeen adopted by thiscourtaswellaswith any additional
conditionson the attached page.
                                STA N DA R D CO N D ITIO N S O F SU PERV ISIO N
    1.Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;
    2.Thedefendantshallreporttotheprobation officerand shallsubmitatruthfuland completewritten reportwithinthefirstfifteen
       daysofeach m onth;
    3.Thedefendantshallanswertruthfully al1inquiriesby theprobation offkerand follow theinstructionsoftheprobationofficer;
    4.Thedefendantshallsupporthisorherdependentsand meetotherfamily responsibilities;
    5.Thedcfendantshallworkregularlyatalawfuloccupation,unlessexcusedbytheprobation officerforschooling,training,or
       otheracceptablereasons;
    6.Thedefendantshallnotifytheprobation officeratleastten dayspriortoany changein residenceoremployment;
    7.Thedefendantshallrefrain from excessiveuseofalcoholandshallnotplzrchase,possess,use,distribute,oradministerany
       controlledsubstanceorany paraphernaliarelatedtoany controlled substances,exceptasprescribedby aphysician;
    8.Thedefendantshallnotfrequentplaceswherecontrolled substancesareillegally sold,used,distributed,oradministered;
    9.Thedefendantshallnotassociatewithanypersonsengagedincriminalactivity and shallnotassociatewith any personconvicted
       ofafelony,unlessgranted permissiontodosobytheprobation officer;
    10.The defendantshallpermitaprobation officertovisithim orheratanytimeathomeorelsewhereandshallpermitconfiscation
       ofany contraband observedin plainview oftheprobation officer;
    11.Thedefendantshallnotify theprobation officerwithin seventp twohoursofbeingarrested orquestionedby alaw enforcement
       officer;
    l2.Thedefendantshallnotenterinto anyagreementtoactasan informeroraspecialagentofalaF enforcementagencywithoutthe
       perm ission ofthecourt;and
    l3.Asdirectedby theprobation officer,thedefendantshallnotifythirdpartiesofrisksthatm ay beoccasioned by thedefendant's
       criminalrecordorpersonalhistory orcharacteristicsandshallpermittheprobation officertomakesuchnotifkationsandto
       confirm thedefendant'scompliancewith suchnotificationrequirement.
    Case 1:12-cr-20740-WPD Document 237 Entered on FLSD Docket 12/17/2018 Page 4 of 6

USDCFLSD2458(Rev.09/08)rludamentinaCrimtnll
                                          ufxe   .-                                                Pace4of6

DEFENDANT:SAUL FREDERICK
CA SE N UM BER :12-20740-C R-D 1M lTR O U LE A S
                                 SPEC IA L C O N D ITIO N S O F SU PERV ISIO N
A ssociation R estriction -The defendantisprohibited from associating w ith his codefendantsEdy St.lean,Frandy
Prophete,HuguesJean Noel,FrantzCharlesand Alan M elvynwhileon probation/supervised release.

Cooperation w ith the 1R S -The defendantshallcooperate fully w ith the lnternalRevenue Service in determ ining
and paying any tax liabilities.The defendantshallprovidetotheInternalRevenue Service allrequested
docum entsand inform ation forpup osesofany civilatldits,exam inations,collections,orotherproceedings.ltis
furtherordered thatthedefendantfileaccurateincom etax returnsandpay a11taxes,interest,and penaltiesdue
and owing byhim/herto thelnternalRevenue Service.

FinancialDisclosureRequirem ent-Thedefendantshallprovidecompleteaccessto tinancialinformation,
including disclosure ofa11businessand personalfinances,totheU .S.Probation Officer.

No New DebtRestriction -Thedefendantshallnotapply for,solicitorincurany furtherdebt,includedbutnot
lim itedto loans,linesofcreditorcreditcafd charges,eitherasaprincipalorcosigner,asan individualortltrough
any corporate entity,withoutfirstobtainingperm ission from theUnited StatesProbation Officer.

PermissibleSearch -The defendantshallsubm itto asearch ofhis/herperson orpropel'ty conducted in a
reasonablem annerand atareasonabletim ebytheU .S.Probation Officer.

Related Concern Restriction -Thedefendantshallnotown,operate,actasaconsultant,be em ployed in,or
participatein any manner,in any tax preparation related concern duringtheperiod ofsupervision.

Self-Em ploym entRestriction -The defendantshallobtain priorm 'itten approvalfrom the Courtbefore entering
into any self-em ploym ent.
Unpaid Restitution,Fines,orSpecialAssessm ents-Ifthe defendanthasany unpaid am ountofrestitm ion,fines,
orspecialassessments,thedefendantshallnotifytheprobation ofticerofany materialchangein thedefendant's
economiccircumstancesthatm ightaffectthedefendant'sability to pay.
    Case 1:12-cr-20740-WPD Document 237 Entered on FLSD Docket 12/17/2018 Page 5 of 6

USDC FLSD 2458 (Rev.09/08)-JudamentinaCriminalCase                                              Paae5(
                                                                                                     )f6


DEFENDANT:SAUL FREDERICK
CA SE N U M BER :12-20740-CR -DIM lTR O U LEA S
                               C RIM INA L M O N ETAR Y PEN AL TIE S
Thedefendantmustpay thetotalcriminalm onetarypenaltiesundertheschedule ofpaymentson Sheet6.
                                A ssessm ent           Fine                 Restitution
          TOTALS                              $200.00       $0.00               $1,757,397.00
Thedefendantmustmakerestitution (includingcommunityrestitution)totheattached Iistofpayeesin the
am ountlisted below .
lf the defendant m akes a partial paym ent, each payee shall receive an approxim ately proportioned
paym ent,unless specified othem ise in the priority order or percentage paym ent colum n below .H ow ever,
pursuantto18U.S.C.j366441),allnonfederalvictimsmustbepaidbeforetheUnited Statesispaid.
N AM E O F PAY EE                                       TO TA L LO SSA    R E STITUTIO N O R D ER ED
lnternalRevenueSelwices(IRSI-RACS,Attn:M ail
 Stop 6261,Restitution,333W .Pershing Avenue.           $1,757,397.00     $1,757,397.00
K ansasCity,M O 64108
R estitution w ith lm prisonm ent - It is further ordered that the defendant shall pay restitution in the
amountof$1,757,397.00.During theperiod ofincarceration,paymentshallbemadeasfollows:(1)ifthe
defendantearnswagesin aFederalPrison Industries(UNICOR)job,then thedefendantmustpay 50% of
wages earned toward thefinancialobligationsimposed by thisJudgmentin a CriminalCase;(2)ifthe
defendantdoesnotwork in aUNICOR job,then thedefendantmustpay aminimum of$25.00perquarter
tow ard the financial obligations im posed in this order.U pon release of incarceration,the defendant shall
pay restitution at the rate of 10% of m onthly gross earnings,untilsuch tim e as the court m ay alter that
paymentschedule in theinterestsofjustice.TheU.S.Bureau ofPrisons,U.S.Probation Office and U.S.
A ttorney's O ffice shallm onitor the paym ent of restitution and reportto the court any m aterialchange in
the defendant's ability to pay.These paym ents do notpreclude the governm ent from using other assets or
incom e ofthe defendantto satisfy the restitution obligations.
* Findingsforthetotalam otmtoflossesare required tmderChapters 109A,110,1IOA,and 113A ofTitle l8 for       .

offensescomm itted on orafterSeptem ber13,1994,butbeforeApril23,1996.
**Assessmentdueim mediately unlessotherwiseorderedbythe Court.
    Case 1:12-cr-20740-WPD Document 237 Entered on FLSD Docket 12/17/2018 Page 6 of 6

USDC FLSD 2458(Rev.09/08)-Judm entinaCriminalCase                                                  Paae6of6


DEFEN D AN T:SA UL FR EDER ICK
CA SE N U M BER :12-20740-CR -D IM lTR O ULEA S
                                     SCH ED ULE O F PA Y M EN TS
H aving assessed the defendant's ability to pay,paym ent of the total criminal m onetary penalties is due as
follow s:
F.Specialinstructions regarding the paym entof crim inalm onetary penalties:
The assessm entisto be paid during theterm ofsupervised release

Unlessthe courthasexpressly ordered otherwise,ifthisjudgmentimposesimprisonment,paymentofcriminal
m onetary penalties is due during im prisonm ent.A 11 crim inalm onetary penalties,except those paym ents m ade
through the FederalBureau of Prisons'Inmate FinancialRespohsibility Progrnm ,are m ade to the clerk ofthe
court.

The defendant shallreceive credit for a11 paym ents previously m ade toward any criminalm onetary penalties
im posed.
Thisassessm ent/fine/restitution ispayableto the CLERK,UN ITED STATES COURTS and isto beaddressed to:
U .S.C LER K 'S O FFICE
AT TN :FIN A NC IA L SE CTIO N
400 N O R TH M IA M I AV EN U E,R O O M 08N 09
M IA M I,FL OR ID A 33128-7716
The assessm ent/fine/restitution ispayable imm ediately.The U.S.Bureau ofPrisons,U .S.Probation Office and
theU .S.Attorney'sOfficeareresponsiblefortheenforcem entofthisorder.
Jointand Severalw ith C o-D efendants and Co-c onspirators
DefendantandCo-DefendantNamesandCaseNumbers(includingdefendantnumber),TotalAm ount,Jointand
SeveralAm ount,and corresponding payee,ifappropriate.
 CA SE N U M BER                                                                 JO IN T AN D SEV ER AL
 D EFEN DA N T AN D C O -D EFEN D A NT N AM ES               T O TA L A M O UN T A M O UN T
 (INCLUDIN G DEFENDANT NUM BER)
 codefendantsEdy St.Jean,Frandy Prophete,HuguesJean          $1757,397.00          $1,757,357.00
                                                               ,
 N oel,Franz Charlesand Alan M elvyn
Restitutionisowedjointlyandseverally by thedefendantandco-defendantsin theabovecase.
Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitutioninterest,
(4)tsneprincipal,(5)fineinterest,(6)communityrestitution,(7)penalties,and(8)costs,includingcostof
prosecution and courtcosts.
